Citation Nr: 0210387	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  96-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to December 
1956.

This appeal arises from February 1995, Department of Veterans 
Affairs Regional Office (VARO), Louisville, Kentucky rating 
decision which, in pertinent part, denied the veteran's claim 
for entitlement to service connection for tinnitus.

The Board subsequently denied the veteran's claim in a 
November 1998 decision.  The veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and the 
Board's decision was vacated and remanded, pursuant to a May 
1999 Order, following a May 1999 Joint Motion for Remand and 
to Stay Further Proceedings in order for the Board to provide 
additional reasons and bases in support of its denial.  The 
Board again denied the veteran's claim in a May 2000 
decision.

Following Appellant's Brief and Appellee's Reply Brief, the 
Court, in a November 2001 Order, vacated and remanded the 
Board's May 2000 decision in order to ensure that the veteran 
receives adequate notice pursuant to 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001) and to fulfill the duty to assist 
provisions of 38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  


FINDING OF FACT

Tinnitus is not of service origin.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

The Board finds that, by virtue of the Statement of the Case, 
Supplemental Statements of the Case, and November 1998 and 
May 2000 Board decisions issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran and, in fact, it appears that all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  A VA 
examination was conducted in September 1996, and a copy of 
this report has been associated with the file.  The veteran 
provided testimony at his March 1998 hearing on appeal before 
the undersigned Member of the Board.  Under these 
circumstances, the veteran has been made aware of the 
information and evidence needed to substantiate his claim, 
and there is no reasonable possibility that further 
assistance to the veteran will aid in substantiating his 
claim.  For these reasons, a remand is not necessary for 
further development to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's November 2001 order which vacated the 
Board's May 2000 decision and remanded the case so that the 
Board could review the claim in light of the VCAA.  No other 
reason was stated for the remand.  The veteran and his 
attorney were, however, given the opportunity to submit 
additional evidence and argument.  There has been no evidence 
added to the file since the Board's now-vacated May 2000 
decision.  The Board has reviewed the pleadings made before 
the Court, in particular arguments made on behalf of the 
veteran.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  

The veteran is seeking entitlement to service connection for 
tinnitus, which he contends is due to exposure to noise from 
a machine gun that caused tinnitus in his right ear.  The 
veteran further contends that he sought treatment for 
tinnitus during service from a physician and was told that 
the tinnitus would resolve in 6 to 8 months.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

For the reasons and bases that follow, the Board finds that a 
denial of the veteran's claim is warranted.

Service medical records are devoid of any mention of tinnitus 
or other ear complaints.  The veteran's separation 
examination report dated September 1956 also did not contain 
any self-reported complaints related to the ears, including 
tinnitus, although the veteran did note a history of other 
disorders at the time, including scarlet fever, erysipelas, 
mumps, swollen and painful joints, and whooping cough, all 
with no sequelae.  Physical examination at the time was 
negative for pertinent abnormalities.  It was noted on 
examination that the veteran's hearing was 15/15 for 
whispered voice, bilaterally.

The record also includes several private medical statements.  
In December 1985, the veteran reported to Vernon F. Hart, 
M.D., a history of ringing in his ears since his active 
service.  Correspondence dated September 1986 from Walter D. 
Harris, M.D., to Dr. Hart related that the veteran reported 
having experienced ringing in the ears since his active 
service.  Dr. Harris found that audiometric evaluation of the 
right ear revealed high frequency hearing loss consistent 
with a pattern of noise induced hearing loss.  Finally, Dr. 
Harris stated that he believed that the veteran had acoustic 
trauma and he indicated that he tried to put the veteran in 
touch with the appropriate people at the VA in regards to 
potential service connection.  There is no indication in the 
record, however, that the veteran did contact VA at this time 
regarding his potential entitlement to benefits.

The veteran testified in a March 1998 hearing before the 
undersigned Member of the Board that his tinnitus began 
during service as a result of firing weapons without hearing 
protection.  Specifically, the veteran testified that during 
a military exercise he sought treatment for tinnitus from 
field medics, who referred him to a physician.  The veteran 
continued that the physician informed him that the ringing 
would disappear within six to eight months.  The veteran did 
indicate that the physician may have been a German civilian, 
but he was not sure.  Additionally, the veteran testified 
that the reason he withheld his complaints at the time of his 
separation examination was that he believed that his tinnitus 
would abate in time, and he was anxious to return home from 
his active service.  Finally, the veteran testified that 
after service he worked in construction, stringing telephone 
lines, and then worked on an assembly line at IBM.  However, 
the veteran stated that in neither environment was there 
excessive noise.  He stated that he saw a Dr. A.B. Combs in 
the early 1960's but that he was now deceased and the records 
of treatment were unavailable.  He indicated that between the 
early 1960's and 1985, he did not seek treatment for his ear.

In this case, the Board finds the lay evidence insufficient 
to establish entitlement to benefits for several reasons.  
The Board does not merely rely on the absence of medical 
evidence to deny this claim. The Board must, however, assess 
the relative weight to be accorded the veteran's assertions 
in light of the other evidence of record.  In this regard, 
the Board must accord significant weight to the service 
medical records that do not show treatment or complaints of 
ringing in the ears, the negative separation examination and 
subsequently signed statement by the veteran attesting to the 
fact that there had been no change in physical condition from 
September 1956 to December 1956, and the fact that the first 
documented medical evidence of tinnitus is shown almost 30 
years after service.  The Board notes that the veteran 
reported at that time that he had had ringing in his ears 
since service, and the examiners then and now found that the 
veteran's tinnitus is consistent with exposure to noise.  The 
Board is also cognizant that the law provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  However, in this case, the 
Board must assess the veteran's claim with consideration of 
the veteran's service medical records and the lack of 
pertinent complaints or treatment documented therein.  The 
Board must also assess the likelihood in this case that the 
veteran never sought any type of medical treatment for 
tinnitus between 1962, when he asserts he saw Dr. Combs, and 
1985, when he saw Dr. Hart despite the fact that the veteran 
had reported that the tinnitus has been severe and 
essentially unchanged since service.  In fact, the veteran 
has presented no evidence whatsoever dated prior to 1985 
which even includes a notation of tinnitus by history or 
otherwise.  The Board notes the veteran's assertion that he 
was told in February 1957 by a VA Veterans Service Officer 
that it was too late to do anything about benefits since he 
failed to report tinnitus at discharge, presumably explaining 
why he did not apply for such benefits when he was applying 
for VA educational assistance.  However, while this may 
explain why the veteran did not apply for VA benefits soon 
after service discharge and even might explain why the 
veteran did not file a claim in 1986 as recommended by Dr. 
Harris, this explanation does not account for the lack of 
documented medical treatment/records, even noted as part of 
medical history only, or even any lay evidence for almost 30 
years.

As noted above, the veteran's service medical records are 
silent for pertinent abnormalities, the veteran's September 
1956 separation examination is negative and to the extent 
that the veteran is claiming the incident occurred in the 
Fall of 1956, the veteran signed a Fort Dix Form 0466, dated 
December 3, 1956 which indicates that there had been no 
change in his physical condition since his last final type 
examination of September 1956.  Moreover, the Board cannot 
ignore the fact that the first documented evidence of 
tinnitus is found in a medical record dated almost 30 years 
after the veteran's service.

While the veteran is certainly competent to recall that he 
was exposed to the firing of .50 caliber machine guns in 
service and to describe ringing in his ears, he cannot 
provide a diagnosis or relate the etiology of a disability to 
service.  Other factors, including medical principles, 
examination of the veteran, and comprehensive review of 
service and post-service records must be considered by a 
medical professional in rendering a decision regarding 
diagnosis and etiology.  Further, in addressing entitlement 
to service connection, the Board must review the medical 
evidence including any opinion(s) and the bases upon which 
the opinion is based, and the lay evidence as well as the 
service medical and post-service medical evidence in 
rendering its opinion.  Thus, while the veteran is certainly 
capable of rendering his account of the events that occurred 
in service, his description of the acoustic trauma that was 
purported to have occurred therein and resulting disability 
must be assessed in light of the entire record.  If the Board 
finds the veteran's assertions regarding the events in 
service to be credible, the inquiry simply does not end 
there.  The Board must evaluate and weigh the other evidence 
of record. Further, with respect to the veteran's duties as a 
light vehicle driver, the Board notes that the veteran does 
not assert, and indeed none of the evidence relates the 
claimed tinnitus to this aspect of the veteran's military 
service.  Thus, no further consideration will be given to 
this aspect of the claim.

The Board finds that the opinion of the VA examiner was 
clearly based on the veteran's entirely unsubstantiated 
recollection of events in service since the only evidence of 
such is found in the veteran's statements.  The examiner 
clearly states that the evidence relied upon in forming her 
opinion is the veteran's rendition of events that the veteran 
reported happened in service.  The examiner does not explain 
the negative service medical records, nor the absence of 
documented tinnitus for decades after service.  Moreover, 
although the veteran at his personal hearing indicated that 
he was not exposed to acoustic trauma since service, there 
does not appear to be any discussion of the veteran's post- 
service activities including hobbies or employment such as on 
an assembly line and in construction.  In fact, although the 
examiner indicated that she had reviewed the claims folder, 
there is no discussion of any of the evidence of record and 
she indicated that the evidence upon which she based her 
opinion was "a report of a machine gun firing next to [the 
veteran]'s ear."  As noted above, the only evidence in which 
this is documented is in statements provided by the veteran.  
Thus, the opinion does appear to be based on a history that 
is uncorroborated by the record and first documented 30 years 
after service.  As noted above, the veteran has testified 
during the course of his claim that he sought in-service 
treatment from a physician for complaints of tinnitus.  There 
is no evidence of this in service medical records, which 
appear to be complete.  It is more accurate to say that there 
is medical evidence, and that evidence is negative, rather 
than assert that there is no medical evidence in this claim.

Ultimately, the VA audiologist who rendered the opinion in 
September 1996 that the veteran had tinnitus as a result of 
in-service acoustic trauma made no mention of any of the 
evidence of record, both negative and positive.  Although she 
did express an opinion as to the likelihood that the 
veteran's tinnitus was related to in-service acoustic trauma, 
the Board finds that it must reject this opinion for the 
reasons set forth above.  For similar reasons, the Board 
cannot accept the medical statements of Drs. Hart, Harris, 
and Smith, in which it is reported that the veteran related a 
history of tinnitus back to 1956 when he was in service. In 
making this finding of fact, the Board does not question the 
veteran's veracity. Rather, the Board notes that the 
veteran's statements made to Dr. Hart in December 1985 
occurred three decades after separation from service, and are 
clearly based on the veteran's recollections of events that 
occurred decades earlier.

In light of the above, the Board must again find that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt.  However, there is not such an approximate 
balance of negative evidence with the positive evidence to 
otherwise provide a basis for favorable action on the 
veteran's claim. 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for tinnitus is denied.





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

